Name: Council Regulation (EEC) No 3887/89 of 11 December 1989 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  trade policy;  health
 Date Published: nan

 Avis juridique important|31989R3887Council Regulation (EEC) No 3887/89 of 11 December 1989 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must Official Journal L 378 , 27/12/1989 P. 0014 - 0014 Finnish special edition: Chapter 3 Volume 31 P. 0010 Swedish special edition: Chapter 3 Volume 31 P. 0010 COUNCIL REGULATION (EEC) No 3887/89 of 11 December 1989 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Article 70 (2) thereof, Having regard to the proposal from the Commission, Whereas Articles 1 (2) and 2 of Regulation (EEC) No 2390/89 (3) set out the import facilities for wine products originating in third countries which offer specific guarantees through the provision of a certificate of origin and conformity as well as an analysis report; whereas Article 3 (2) of the said Regulation limits the said facilities to a trial period expiring on 31 December 1989; whereas, taking into account the time necessary to examine the implementation of future arrangements, it would be appropriate to extend by seven months the abovementioned period; Whereas Regulation (EEC) No 2390/89 lays down provisions on certificates of origin and conformity and on the analysis report for imports of wine products; whereas, pursuant to Article 4 (3) of that Regulation, those provisions do not apply to wines referred to as ´Tokaji Aszu' and ´Tokaji Szamorodni'; Whereas Regulation (EEC) No 3677/89 (4) provides for a derogation for wines qualifying for the appellation ´Tokaji' as regards the total alcoholic strength by volume where they are imported with a view to direct human consumption; whereas all wines imported under the appellation ´Tokaji' should be made subject to Regulation (EEC) No 2390/89, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2390/89 is hereby amended as follows: 1. in Article 3 (2) ´31 December 1989' is replaced by ´31 July 1990'; 2. Article 4 (3) is replaced by the following: ´3. This Regulation shall not apply to the following liqueur wines: - Port, Madeira and SetÃ ºbal muscatel falling within CN codes ex 2204 21 41, ex 2204 21 51, ex 2204 29 41 and ex 2204 29 51, - Boberg liqueur wine accompanied by a certificate of designation of origin.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1989. For the Council The President H. NALLET (5) OJ No L 84, 27. 3. 1987, p. 1. (6) OJ No L 128, 11. 5. 1989, p. 31. (7) OJ No L 232, 9. 8. 1989, p. 7. (8) OJ No L 360, 9. 12. 1989, p. 1.